Citation Nr: 0840922	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  00-09 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of a herniated nucleus pulposus at L5-S1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
January 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to a rating in excess of 40 percent for residuals of a 
herniated nucleus pulposus.  A timely appeal was noted from 
that decision.  

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on May 30, 2002.  A copy 
of the hearing transcript has been associated with the file.

In October 2003, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.


FINDING OF FACT

There is no competent evidence of pronounced disc disease of 
the lumbar spine with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
minimal intermittent relief; or incapacitating episodes 
requiring periods of bedrest prescribed by a physician.  
Limitation of motion of the lumbar spine is no more than 
moderate, and there is no evidence of unfavorable ankylosis 
of the spine.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
residuals of a herniated nucleus pulposus at L5-S1 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated April 2004, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for an increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

According to Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), 
in an increased-compensation claim, section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation; for example,  
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed.Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  Id. There must be a demonstration that there was 
no error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3rd Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

The veteran has demonstrated an awareness of what is needed 
for a higher evaluation, most notably in his May 2002 hearing 
testimony.  At that time the veteran indicated that he had 
muscle spasms in the back, severe pain and significant 
limitation of function.  He described the frequency of 
medical treatment for his back and further indicated that his 
back disorder had caused his employers to limit his 
activities.  Actual knowledge is established by his 
statements demonstrating an awareness of what is necessary to 
substantiate the claim.  See Vazquez-Flores, slip op. at 12, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
The veteran has been medically evaluated in conjunction with 
his claim.  

In October 2003, a Board remand directed the RO to obtain the 
records of the health care providers noted on certain 
releases of information submitted by the veteran in November 
2002.  In April 2004, pursuant to the Board's directive, the 
RO provided updated release forms to the veteran in an effort 
to obtain the identified records.  The veteran responded that 
same month that he had no further evidence to submit.  He did 
not provide any signed release forms.

In January 2005, the veteran identified Dr. L.W. as a 
physician who had treated him for his lumbar spine disorder.  
In August 2005, the veteran was provided with an 
authorization form for the purpose of obtaining Dr. L.W.'s 
records, but again, he did not respond.  

The duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it in circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Since the veteran has declined to 
authorize VA to obtain the records he identified, the Board 
is satisfied that the duties to notify and assist have been 
met.

Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The 40 percent evaluation for service-connected residuals of 
a herniated nucleus pulposus was assigned pursuant to 
Diagnostic Code 5293.  During the pendency of this appeal, 
the criteria for rating spine disabilities were changed 
twice.  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether  
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome (IDS) that is postoperative, 
cured, warrants a noncompensable evaluation; IDS that is mild 
warrants a 10 percent evaluation; IDS that is moderate with 
recurring attacks warrants a 20 percent evaluation; IDS that 
is severe, with recurring attacks with intermittent relief 
warrants a 40 percent evaluation; and IDS that is pronounced, 
with persistent symptoms compatible with sciatic neuropathy  
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief warrants 
a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).

The regulations regarding the evaluation of IDS were revised 
effective September 23, 2002.  Under the revised regulations, 
IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other  
disabilities, whichever method results in the higher 
evaluation.  IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4  
weeks during the past 12 months (20 percent); and with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months (10 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.  Id.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.

Effective September 26, 2003, the schedule for rating 
disabilities of the spine was revised.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243.   Under these revised 
criteria, IDS is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:
Unfavorable ankylosis of the entire 
spine........................................................
...100

Unfavorable ankylosis of the entire thoracolumbar 
spine.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
................30

Forward flexion of the thoracolumbar spine greater than 30  
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the  
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis...............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the  
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the  
height.......................................................
........10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic  
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dispend or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

The Formula for Rating IDS based on incapacitating episodes 
remains as stated above and was not changed in September 
2003.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).   
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R.    § 4.40.  

Analysis

Service connection for residuals of a herniated nucleus 
pulposus was granted by rating decision dated February 1988, 
and a 20 percent disability evaluation, effective January 16, 
1988, was assigned under the former DC 5293.  In a September 
1988 rating decision, the veteran's disability evaluation was 
increased to 40 percent, effective January 16, 1988.  There 
was no appeal filed.

The present claim was filed in August 1999.  On VA 
examination in September 1999, the veteran indicated that he 
had back pain 4 times a month for 3 to 4 days at a time, with 
radiation down his left leg.  The veteran refused range of 
motion testing, saying that it would be too painful.  CT scan 
showed degenerative disc disease at L4-5 causing mild ventral 
impression on the thecal sac, as well as an asymmetrical 
bulge/left central protrusion at L5-S1 level associated with 
a posterior osteophyte causing mild ventral thecal sac 
impression with minimal canal stenosis.  There were no 
objective findings as to any neurological deficits.  The 
veteran's claim for an increased rating was denied by rating 
decision dated November 1999, on the grounds that his 
disability did not meet the criteria set forth in DC 5293 for 
"pronounced" IDS.  A timely appeal was noted from that 
decision.  

In January 2000, the veteran obtained a statement from a VA 
treatment provider indicating that he had missed work due to 
"incapacitation" on several dates.  The physician noted 
that no documentation of any incapacitation had actually been 
submitted to him.  There was no indication that the veteran 
was prescribed bedrest by a VA or non-VA physician.  

The veteran received a second VA examination in June 2001.  
He reported pain with radiation down the left leg and into 
the ankle, with orthopedic pain in the lumbar region.  On 
physical examination, there was no spinal tenderness, but the 
veteran was noted to "jump with palpation" of the left 
costal vertebral angle.  Range of motion testing showed 
flexion limited to 40 degrees, extension limited to 10 
degrees, right and left lateral flexion limited to 20 
degrees, and right and left rotation to 0 degrees.  Reflexes 
were equal and there was no atrophy of the calf or thigh.  A 
"poor effort" was noted on heel-toe walking.  X-rays showed 
minimal changes to the lumbar spine.  The diagnosis was 
"mild" degenerative changes of the lumbar spine.  

In October 2002, the veteran received a private examination 
of his lumbar spine.  Range of motion testing was not 
conducted.  There was a positive straight leg raising test at 
30 degrees on the right side.  There was also a mild degree 
of weakness in plantar flexion in the left lower extremity 
and a decreased reflex in the left ankle suggestive of S1 
radiculopathy.  MRI showed degenerative disc disease at L4-5 
with posterior ventrial herniation at L5-S1 and distortion of 
the left S1 nerve root, consistent with his neurological 
examination.  It was found that the veteran's symptomatology 
was becoming more severe and required opioid medication.  The 
physician recommended that the veteran limit activities 
requiring sitting for more than 30 minutes or lifting heavy 
objects.  

In August 2004, a private physician indicated that the 
veteran had pain in his lower back which radiated to his leg.  
Neurological examination showed positive straight-leg raising 
test at 30 degrees on both lower extremities.  There was a 
mild degree of weakness for plantar flexion on the left side 
with decreased ankle jerk and sensory impairment on the 
bottom of the left foot.  The examiner felt that the 
impairment caused by the veteran's lumbar spine disorder 
rendered him unable to work.  

The veteran also received an August 2005 evaluation from Dr. 
D.V.  There was 4/5 strength in all extremities.  Sensation 
to touch, pain, temperature, position and vibration was 
intact.  The veteran could not engage in heel-toe walking, 
and tandem walking was impaired.  Reflexes were absent in the 
left ankle.  There was tenderness in the lumbar paraspinal 
muscles. 

Dr. D.V. conducted an electromyogram (EMG) and nerve 
conduction studies in June 2006.  Both studies showed normal 
findings in both the upper and lower extremities.  There was 
mo evidence of radiculopathy or any other neurological 
deficit.

The veteran received a VA neurology consult in July 2006.  
The veteran complained of pain radiating down the backs of 
his legs to his inner thigh.  There was no incontinence.  On 
neurological examination, normal muscle bulk and tone was 
noted.  Strength testing was limited by pain bilaterally, 
left more than right.  The veteran was able to briefly endure 
the pain in muscle groups that did not show clear weakness.  
He was able to stand on his toes and heels.  There was 
decreased pinprick, light touch, and cold sensation in the 
left leg and arm.  "Proprioception" and vibration was 
intact.  There was no stocking glove loss.  Straight leg 
testing was positive on the left.  There was an antalgic gait 
and reflexes were trace and symmetric throughout.   The 
examiner found it was difficult to assess for true weakness 
"secondary to pain."  The veteran refused EMG testing and 
physical therapy.  

The veteran received a private examination in December 2007 
pursuant to an application for Social Security disability 
benefits.  Pain and tenderness were noted in the lumbosacral 
spine.  Range of motion testing could not be accomplished due 
to pain.  There was antalgic gait and the veteran could not 
engage in tandem or heel-toe walking.  Muscle strength was 
4/5 in the left lower extremity and 5/5 in the right lower 
extremity.  There was no tremor or atrophy noted.  Reflexes 
were intact.  There was a "numb sensation" reported in the 
left thigh and left lower leg.  The diagnosis was 
degenerative disc disease with left lumbosacral 
radiculopathy.  

On VA examination in March 2008, the veteran was able to 
stand on his toes and heels without difficulty.  He was also 
able to touch the floor from a standing position.  Squatting 
was normal.  There was no limitation of motion noted on range 
of motion testing; flexion was to 90 degrees, extension to 30 
degrees, right and left lateral flexion was to 30 degrees, 
and right and left rotation was to 30 degrees.  There were 
some complaints of pain during testing.

The veteran was also tested on eight Waddell's signs, which 
are a group of physical signs that may indicate a non-organic 
or psychological component to low back pain.  Three or more 
of these signs are positively correlated with high scores for 
depression, hysteria and hypochondriasis.  A positive finding 
of three or more of these signs is indicative of symptom 
magnification or possible illness behavior.  The March 2008 
examination showed positive results on all eight Waddell's 
signs, a strong indicator of a non-organic component to the 
veteran's back pain.  

On review of the record, the Board finds that an evaluation 
in excess of 40 percent is not warranted for the veteran's 
service-connected residuals of a herniated nucleus pulposus 
under either the former or current criteria.  In this regard, 
there is no  objective evidence showing that the veteran's 
service-connected disc disease is pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other  neurological findings appropriate to 
site of diseased disc with little intermittent relief.  The 
overall evidence does not reflect that the veteran's disc 
disease is pronounced.  While the October 2002 evidence of 
plantar flexion weakness and the June 2004 evidence of 
decreased ankle jerk have been considered, there is no 
evidence of absent ankle jerk and plantar flexion weakness 
was no more than "mild," as found on examination in June 
2004.  An EMG study conducted June 2006 was normal.  No 
demonstrable muscle spasms have been shown upon palpation 
during VA or non-VA examinations.  Considering the evidence a 
whole, a higher evaluation under the former Diagnostic Code 
5293 is not warranted.    

Applying the current criteria to the veteran's claim, the 
evidence fails to show that the veteran's disc disease has 
resulted in incapacitating episodes resulting in physician-
prescribed periods of bed rest having a total duration of at 
least 6 weeks during the past 12 months to warrant an 
evaluation greater than 40 percent under Diagnostic Code 
5243.  The 2000 medical report that he had missed work due to 
"incapacitation" did not specify the length or frequency of 
those periods or reflect that bed rest was prescribed.  Thus, 
an evaluation in excess of 40 percent is not warranted based 
on the frequency of any incapacitating episodes.   

With regard to orthopedic manifestations, the veteran has 
limitation of motion of the spine.  Notwithstanding, without 
objective evidence of ankylosis of the thoracolumbar or 
entire spine, an evaluation in excess of 40 percent is not 
warranted under the General Rating Formula.  X-rays of record 
fail to show evidence of ankylosis of the spine.  

Furthermore, the evidence tends to show that the veteran's 
disability does not meet the criteria for a 40 percent rating 
for orthopedic manifestations.  The most severe limitation of 
motion of the spine was found on examination in June 2001, 
when flexion was limited to 40 degrees, extension to 10 
degrees, lateral flexion was to 20 degrees bilaterally and 
rotation was to 0 degrees bilaterally.  X-rays showed 
"minimal" changes and the diagnosis was "mild" 
degenerative changes of the lumbar spine.  In March 2008, the 
veteran had normal range of motion with no limitations.  The 
Board finds that the veteran's orthopedic symptoms do not 
warrant a rating of greater than 20 percent under the revised 
criteria.  

Under the General Rating Formula, objective neurologic 
abnormalities are evaluated separately.  The evidence 
suggests that on physical examination, the veteran has 
demonstrated neurological abnormalities such as 
radiculopathy, decreased ankle jerk and weakened plantar 
flexion.  However, the objective evidence fails to show that 
the veteran currently has any neurological deficits secondary 
to his lumbar spine disability.  A June 2006 EMG showed no 
evidence of neurological impairment, and a March 2008 VA 
examination was normal.  In fact, testing strongly suggested 
that there was a functional component to his complaints of 
back pain.  Thus, while there is evidence of past 
neurological deficit, the objective evidence fails to 
identify neurological impairment that would warrant an 
increased rating.  Since the orthopedic component of the back 
disability does not warrant a rating greater than 20 percent, 
the veteran would need to exhibit moderately severe 
incomplete paralysis of the sciatic nerve or severe 
incomplete paralysis of the peroneal nerve to warrant an 
increased rating for his back disability, and this clearly is 
not exhibited.  See 38 C.F.R. § 4.124a Diagnostic Codes 8520, 
8521 (2008).  In view of the minimal neurological 
manifestations and evidence showing only moderate orthopedic 
dysfunction, an evaluation in excess of 40 percent is not 
warranted based on a combination of orthopedic and neurologic 
manifestations. 

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2007); DeLuca, 8 Vet. App. 204-7 (1995).  
Although the veteran has complained of pain, there is no 
objective evidence that his pain interferes with his daily 
functions.  On VA examination in March 2008, the veteran was 
observed to sit and rise from a chair without difficulty.  
Although some discomfort was noted during lumbar range of 
motion testing, normal ranges of motion were reported.  No 
increased limitation of motion upon repetitive use was 
reported.  There is not adequate pathology or symptoms that 
would warrant an evaluation in excess of 40 percent for 
functional loss.  See DeLuca, 8 Vet. App. 204-7 (1995).

Higher alternative ratings are available under both the old 
and revised schedular criteria.  However, there is no 
evidence of a fracture of the vertebra or ankylosis of any 
part of the spine that would entitle the veteran to an 
increased rating under any of those applicable Diagnostic 
Codes.  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court of 
Appeals for Veterans Claims (Court) held that where a lengthy 
adjudication of an increased rating claim may have resulted 
in an increase in severity of the service-connected disorder 
during the pendency of the claim, staged ratings should be 
considered.  Although the present claim has been pending for 
over nine years, the record contains no evidence of an 
increase in severity of the veteran's residuals of a 
herniated nucleus pulposus since the filing of his claim in 
August 1999.  The weight of the credible evidence 
demonstrates that the manifestations of the veteran's 
service-connected residuals of a herniated nucleus pulposus 
have warranted no more than a 40 percent rating during this 
period.

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected residuals of a herniated nucleus 
pulposus present an exceptional or unusual disability picture 
with related factors such as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.  The Board acknowledges that the veteran is 
unemployed and that he has attributed his inability to work 
to his lumbar disability.  The medical evidence, however, 
reflects no more than mild impairment.  A referral for 
consideration of an extraschedular rating is not warranted.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

Summary

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation for residuals of a 
herniated nucleus pulposus.  Thus, the preponderance of the 
evidence is against the veteran's increased evaluation claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to a rating in excess of 40 percent for residuals 
of a herniated nucleus pulposus at L5-S1 is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


